Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.

Claim Status
Claims 1, 6, 9-10, 21, 37 and 39-40 are pending. Claim 1 has been amended. Claims 1 and 6 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I. Claims 9-10, 21, 37 and 39-40 are withdrawn as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new rejection.
Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the polymerizable terminal functional group" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Please note that the insulin-containing monomer and the saccharide-containing monomer cannot comprise the same polymerizable terminal functional group of the zwitterionic monomer. To overcome this rejection, Applicants should rewrite the claim to recite “A zwitterionic polymer-insulin-saccharide composition comprising: a zwitterionic polymer-insulin composition covalently bonded to a saccharide moiety or saccharide monomer, wherein the composition is a polymerization reaction product of a zwitterionic monomer comprising a polymerizable terminal functional group, an insulin- containing monomer comprising a polymerizable terminal functional group, and a saccharide- containing monomer comprising a polymerizable terminal functional group”.
Claim 6 which depends from claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as this claim incorporates by dependency the indefiniteness of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This rejection has been modified.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2012/0315239, previously cited) in view of Lin et al. (WO 2015/051052).
Jiang et al. teach a composition comprising a zwitterionic bioconjugate comprising one or more zwitterionic polymers covalently coupled to a biomolecule (claims 1 and 6), wherein the biomolecule is insulin (para [0104]).
Jiang et al. further teach a method for treating a disease or condition treatable by administration of a biomolecule (para [0123]).
Jiang et al. also teach that biomolecules and biopharmaceuticals that have been PEGylated exemplify a class of biopharmaceuticals suitable for conjugation with one or more zwitterionic polymers to provide a zwitterionic polymer bioconjugate of the invention (para [0114]).
Jiang et al. additionally teach that the zwitterionic polymer bioconjugate can be prepared by covalently coupling one or more polymerization initiators to the biomolecule followed by polymerization using a suitable zwitterionic monomer (para [0117]).
Jiang et al. further teach the coupling of a representative zwitterionic polymer (end terminal NHS ester of a polycarboxybetaine) to a representative biomolecule (para [0116]; Fig. 1). Please note that the instant specification teaches that the zwitterionic polymer-insulin conjugate is (poly)carboxybetaine polymer-insulin (para [0043]), and further teaches that the (poly)carboxybetaine polymer reacts with primary amines (para [0028]). Thus, reading on the instantly claimed “zwitterionic monomer comprising a polymerizable terminal functional group”. Furthermore, since the insulin is conjugated to the zwitterionic polymer, it must necessarily comprise a polymerizable terminal functional group (i.e. primary amine).
	Jiang et al. do not teach the zwitterionic polymer-insulin composition is covalently bonded to saccharide moiety or saccharide monomer.
Lin et al. teach a conjugate comprising: an insulin or insulin analog molecule covalently attached to at least one branched linker having a first arm and second arm, wherein the first arm is linked to a first ligand that includes a first saccharide and the second arm is linked to a second ligand that includes a second saccharide and wherein the first saccharide is fucose (claim 1).
Lin et al. further teach the insulin is conjugated to PEG (page 45, lines 19-26; page 52, lines 13-15; page 62, lines 4-6). 
Lin et al. also teach conjugating directly or by a polymeric or non-polymeric linker one or more acyl, polyethylglycine (PEG), or saccharide moiety (moieties); or any combination thereof (page 45, lines 25-26). Thus, reading on the instantly claimed “insulin-containing monomer comprising the polymerizable terminal functional group”.
Lin et al. also teach that the conjugate is used to treat diabetes.
It would have been obvious to one of ordinary skill in the art to make a zwitterionic polymer-insulin-saccharide composition because Jiang et al. teach a method for treating a disease or condition treatable by administration of insulin (i.e. 
One of ordinary skill in the art would have been motivated to make the zwitterionic polymer-insulin-saccharide composition, and reasonably expect such composition to be useful for treating diabetes, because Jiang et al. teach that biomolecules (e.g. the insulin-saccharide of Lin et al.) that have been PEGylated exemplify a class of biopharmaceuticals suitable for conjugation with one or more zwitterionic polymers to provide a zwitterionic polymer bioconjugate.
With respect to the claimed “polymerization reaction product”, it is noted that polymerization is a process of reacting monomer molecules together in a chemical reaction to form polymer chains. One of ordinary skill in the art would have conjugated (i.e. reacted) the pegylated-insulin-saccharide of Lin et al. with the zwitterionic monomer to provide a zwitterionic polymer bioconjugate (taught by Jiang et al.). In other words, the composition resulting from the combined teachings of Jiang et al. and Lin et al. reads on the claimed “polymerization reaction product” because the skilled artisan would have reacted the various monomer molecules together.  

Response to Arguments
Applicant’s arguments filed on 11/12/2020 have been fully considered but they are not persuasive.
Applicant argues that “[J]iang et al., only discloses that their "zwitterionic polymer bioconjugate can be prepared by covalently coupling one or more polymerization initiators to the biomolecule followed by polymerization using a suitable zwitterionic 
Applicant further argues that none of the citedApplication No.: 16/478,352 5 Docket No.: 47WAY11602PA references teaches, or even suggests, a saccharide-containing monomer or its involvement in random polymerization.
Applicant’s arguments are not persuasive.
As discussed in the rejection above, Jiang et al. teach the coupling of a representative zwitterionic polymer (end terminal NHS ester of a polycarboxybetaine) to a representative biomolecule. The instant specification teaches that the zwitterionic polymer-insulin conjugate is (poly)carboxybetaine polymer-insulin, and further teaches that the (poly)carboxybetaine polymer reacts with primary amines. Thus, reading on the instantly claimed “zwitterionic monomer comprising a polymerizable terminal functional group”. Furthermore, since the insulin is conjugated to the zwitterionic polymer, it must necessarily comprise a polymerizable terminal functional group (i.e. primary amine).
Additionally, Lin et al. teach conjugating directly or by a polymeric or non-polymeric linker one or more acyl, polyethylglycine (PEG), or saccharide moiety (moieties); or any combination thereof (page 45, lines 25-26). Thus, reading on the instantly claimed “insulin-containing monomer comprising the polymerizable terminal functional group”.

For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2012/0315239, previously cited) in view of Zion et al. (US 2011/0301083).
Jiang et al. teach a composition comprising a zwitterionic bioconjugate comprising one or more zwitterionic polymers covalently coupled to a biomolecule (claims 1 and 6), wherein the biomolecule is insulin (para [0104]).
Jiang et al. further teach a method for treating a disease or condition treatable by administration of a biomolecule (para [0123]).
Jiang et al. also teach that biomolecules and biopharmaceuticals that have been PEGylated exemplify a class of biopharmaceuticals suitable for conjugation with one or more zwitterionic polymers to provide a zwitterionic polymer bioconjugate of the invention (para [0114]).
Jiang et al. additionally teach that the zwitterionic polymer bioconjugate can be prepared by covalently coupling one or more polymerization initiators to the biomolecule followed by polymerization using a suitable zwitterionic monomer (para [0117]).
Jiang et al. further teach the coupling of a representative zwitterionic polymer (end terminal NHS ester of a polycarboxybetaine) to a representative biomolecule (para [0116]; Fig. 1). Please note that the instant specification teaches that the zwitterionic polymer-insulin conjugate is (poly)carboxybetaine polymer-insulin (para [0043]), and further teaches that the (poly)carboxybetaine polymer reacts with primary amines (para [0028]). Thus, reading on the instantly claimed “zwitterionic monomer comprising a polymerizable terminal functional group”. Furthermore, since the insulin is conjugated to the zwitterionic polymer, it must necessarily comprise a polymerizable terminal functional group (i.e. primary amine).
	Jiang et al. do not teach the zwitterionic polymer-insulin composition is covalently bonded to saccharide moiety or saccharide monomer.
Zion et al. teach a conjugate comprising a drug and a ligand including a first saccharide; wherein the conjugate is characterized in that, when the conjugate is administered to a mammal, at least one pharmacokinetic or pharmacodynamic property of the conjugate is sensitive to serum concentration of glucose (claims 1-2).
Zion et al. further teach the drug is an insulin (claim 43), and the ligand is selected from glucose, mannose and L-fucose (claim 74).
Zion et al. additionally teach that the insulin may be chemically modified by addition of a chemical moiety such as a PEG group (para [0169]). Please note that the pegylated insulin of Zion et al. reads on the instantly claimed “insulin-containing monomer”.
Zion et al. also teach a method comprising administering the conjugate for the treatment of diabetes (claims 1 and 306).

One of ordinary skill in the art would have been motivated to make the zwitterionic polymer-insulin-saccharide composition, and reasonably expect such composition to be useful for treating diabetes, because Jiang et al. teach that biomolecules (e.g. the insulin-saccharide of Zion et al.) that have been PEGylated exemplify a class of biopharmaceuticals suitable for conjugation with one or more zwitterionic polymers to provide a zwitterionic polymer bioconjugate.
With respect to the claimed “polymerization reaction product”, it is noted that polymerization is a process of reacting monomer molecules together in a chemical reaction to form polymer chains. One of ordinary skill in the art would have conjugated (i.e. reacted) the pegylated-insulin-saccharide of Zion et al. with the zwitterionic monomer to provide a zwitterionic polymer bioconjugate (taught by Jiang et al.). In other words, the composition resulting from the combined teachings of Jiang et al. and Zion et al. reads on the claimed “polymerization reaction product” because the skilled artisan would have reacted the various monomer molecules together.  

Response to Arguments
In the response filed on 11/12/2020, Applicant did not argue this rejection.
For this reason the rejection is maintained.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658